DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10230120. Although the claims at issue are not identical, they are not patentably distinct from each other because both present invention and US Patent 10230120 discloses a method of use of a direct isopropanol fuel cell, comprising: providing a direct fuel cell comprising: a proton conducting or exchange membrane with a cathode side and an anode side, a cathode having a cathode catalyst on the cathode side of the membrane and an anode having an anode catalyst on the anode side of the membrane such that the membrane is arranged between the cathode and the anode, operating the direct fuel cell to generate electricity by supplying the anode with a liquid fuel and supplying the cathode with atmospheric air from the atmosphere containing oxygen; characterized by: the cathode is open to the atmosphere placing the cathode side of the membrane passively in communication with the atmosphere, the anode catalyst is selected from the group of a platinum and ruthenium catalyst, a platinum and nickel catalyst, a platinum and gold catalyst, and mixtures thereof, the cathode catalyst comprises a platinum catalyst, the liquid fuel consisting of 10% to 90% by volume isopropanol, 90% to 10% by volume water and 0% to 30% by volume acetone in contact with the anode catalyst on the anode side of the membrane, operating the fuel cell at electrical potentials between the anode and cathode such that a reaction at the anode catalyst to oxidize a molecule of isopropanol into a molecule of acetone releasing two electrons is a principal reaction, and the membrane selected to permit the acetone at the anode catalyst to pass through the membrane to the cathode side of the membrane into communication with the atmosphere, the acetone at the anode catalyst passing through the membrane to the cathode side of the membrane into communication with the atmosphere and evaporating into the atmosphere at the cathode side of the membrane.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11121391. Although the claims at issue are not identical, they are not patentably distinct from each other because both present invention and US Patent 11121391 discloses a method of use of a direct isopropanol fuel cell, comprising: providing a direct fuel cell comprising: a proton conducting or exchange membrane with a cathode side and an anode side, a cathode having a cathode catalyst on the cathode side of the membrane and an anode having an anode catalyst on the anode side of the membrane such that the membrane is arranged between the cathode and the anode, operating the direct fuel cell to generate electricity by supplying the anode with a liquid fuel and supplying the cathode with atmospheric air from the atmosphere containing oxygen; characterized by: the cathode is open to the atmosphere placing the cathode side of the membrane passively in communication with the atmosphere, the anode catalyst is selected from the group of a platinum and ruthenium catalyst, a platinum and nickel catalyst, a platinum and gold catalyst, and mixtures thereof, the cathode catalyst comprises a platinum catalyst, the liquid fuel consisting of 10% to 90% by volume isopropanol, 90% to 10% by volume water and 0% to 30% by volume acetone in contact with the anode catalyst on the anode side of the membrane, operating the fuel cell at electrical potentials between the anode and cathode such that a reaction at the anode catalyst to oxidize a molecule of isopropanol into a molecule of acetone releasing two electrons is a principal reaction, and the membrane selected to permit the acetone at the anode catalyst to pass through the membrane to the cathode side of the membrane into communication with the atmosphere, the acetone at the anode catalyst passing through the membrane to the cathode side of the membrane into communication with the atmosphere and evaporating into the atmosphere at the cathode side of the membrane.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US8871393) in view of Ophardt (US20100219206).

As to claim 1,6,16 Liu et al. discloses a method of use of a direct isopropanol fuel cell, comprising: providing a direct fuel cell comprising: a proton conducting or exchange membrane with a cathode side and an anode side, a cathode having a cathode catalyst on the cathode side of the membrane and an anode having an anode catalyst on the anode side of the membrane such that the membrane is arranged between the cathode and the anode, operating the direct fuel cell to generate electricity by supplying the anode with a liquid fuel and supplying the cathode with oxygen (figure 1a) the anode catalyst is selected from the group of a platinum and ruthenium catalyst, a platinum and nickel catalyst, a platinum and gold catalyst (col. 6 line 8-9), and mixtures thereof, the cathode catalyst comprises a platinum catalyst (col. 6 line 32), operating the fuel cell at electrical potentials between the anode and cathode such that a reaction at the anode catalyst to oxidize a molecule of isopropanol into a molecule of acetone releasing two electrons is a principal reaction and the membrane selected to permit the acetone at the anode catalyst to pass through the membrane to the cathode side (col. 5 lines 50-63).
Liu et al. fail to disclose supplying the cathode with atmospheric air from the atmosphere containing oxygen; characterized by: the cathode is open to the atmosphere placing the cathode side of the membrane passively in communication with the atmosphere.
Ophardt discloses supplying the cathode with atmospheric air from the atmosphere containing oxygen; characterized by: the cathode is open to the atmosphere placing the cathode side of the membrane passively in communication with the atmosphere for the purpose of permitting water created at the nonfuel electrode to exit the nonfuel passageway (paragraph 0058).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Liu et al. with supplying the cathode with atmospheric air from the atmosphere containing oxygen; characterized by: the cathode is open to the atmosphere placing the cathode side of the membrane passively in communication with the atmosphere for the purpose of permitting water created at the nonfuel electrode to exit the nonfuel passageway (paragraph 0058).
As to the liquid fuel consisting of 10% to 90% by volume isopropanol, 90% to 10% by volume water and 0% to 30% by volume acetone in contact with the anode catalyst on the anode side of the membrane, Liu et al. discloses in example 1 in col. 8 line 14 a 1:1 molar ratio of ethanol to water therefore providing 50% alcohol and 50% water mixture thus it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide the liquid fuel consisting of 10% to 90% by volume isopropanol, 90% to 10% by volume water and 0% to 30% by volume
acetone in contact with the anode catalyst on the anode side of the membrane for the purpose of providing optimal results in absence of unexpected results.
As to claim 2, Liu fail to disclose a fluid dispensing apparatus comprising a fuel cell that further comprises supplying cathode with atmospheric air.
Ophardt teaches a fluid dispensing apparatus comprising a fuel cell that further comprises supplying cathode with atmospheric air for the purpose of permitting water created at the cathode to exit the cathode (paragraph 0058).
Therefore, Ophardt teaches operating the fuel cell at ambient temperatures, and providing the atmospheric air at ambient temperature to the cathode, and storing the liquid fuel at ambient temperatures and supplying the liquid fuel at ambient temperatures to the anode since Ophardt the fuel cell being used in a hand soap dispensing apparatus.
It would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Liu et al. with operating the fuel cell at ambient temperatures, and providing the atmospheric air at ambient temperature to the cathode, and storing the liquid fuel at ambient temperatures and supplying the liquid fuel at ambient temperatures to the anode for the purpose of the fuel cell being used in a hand soap dispensing apparatus.
As to claim 4,10-11 Ophardt teaches providing the fuel cell in a dispenser of a hand cleaning fluid that has a dispensing pump to dispense a cleaning fluid onto a hand of a person, supplying the electricity generated by the fuel cell to the dispenser for operation of the dispenser, and operating the dispensing pump to dispense the hand cleaning fluid onto a person's hands, wherein the hand cleaning fluid includes the liquid fuel selected from the group consisting of: (a) the liquid fuel which has not been supplied to the anode, and (b) the liquid fuel after having been supplied to the anode for the purpose of providing an inexpensive dispensing apparatus that uses alcohol compounds which can be chemically converted into electrochemical cells to produce current flow between electrodes (paragraph 0008,0012).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Liu et al. with providing the fuel cell in a dispenser of a hand cleaning fluid that has a dispensing pump to dispense a cleaning fluid onto a hand of a person, supplying the electricity generated by the fuel cell to the dispenser for operation of the dispenser, and operating the dispensing pump to dispense the hand cleaning fluid onto a person's hands, wherein the hand cleaning fluid includes the liquid fuel selected from the group consisting of: (a) the liquid fuel which has not been supplied to the anode, and (b) the liquid fuel after having been supplied to the anode for the purpose of providing an inexpensive dispensing apparatus that uses alcohol compounds which can be chemically converted into electrochemical cells to produce current flow between electrodes (paragraph 0008,0012).
As to claim 5,19-20 Liu et al. discloses including operating the fuel cell at electrical potentials between the anode and cathode greater than 200 mV, not below 300mV and in the range of 300mV and 400mV (col. 9 line 48, figure 4).
As to claim 8 wherein the liquid fuel having 0% to 5% by volume acetone, the liquid fuel can contain 0% therefore does not need to have any acetone.
As to claim 12, Liu et al. discloses wherein liquid fuel after having been supplied to the anode includes acetone produced by the oxidization of isopropanol in the fuel cell (col. 9 lines 22-30).
As to claim 13,17, wherein the hand cleaning fluid includes less than 5% by volume of acetone the hand cleaning fluid does not have to include any acetone since 0% is less than 5%.
As to claim 15, Liu et al. discloses wherein the supplying the anode with a liquid fuel includes providing the liquid fuel to the anode within a closed fuel system whereby the acetone created at the anode catalyst becomes part of the liquid fuel, and the acetone evaporating at the cathode side of the membrane into the atmosphere reduces the acetone in the liquid fuel (col. 9 lines 27-29).

2. 	Claims 3,9,14,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of Ophardt and in further view of Kambara (US20090253012).
Liu et al. discloses the method described above. Liu et al. discloses wherein the anode catalyst consists of the platinum and ruthenium catalyst (col. 6 line 8-9). Liu et al. fail to disclose operating the fuel cell at ambient temperatures in the range of plus 5 degrees Celsius to plus 40 degrees Celsius.
Ophardt teaches providing the fuel cell in a dispenser of a hand cleaning fluid that has a dispensing pump to dispense a cleaning fluid onto a hand of a person, supplying the electricity generated by the fuel cell to the dispenser for operation of the dispenser, and operating the dispensing pump to dispense the hand cleaning fluid onto a person's hands, wherein the hand cleaning fluid includes the liquid fuel selected from the group consisting of: (a) the liquid fuel which has not been supplied to the anode, and (b) the liquid fuel after having been supplied to the anode for the purpose of providing an inexpensive dispensing apparatus that uses alcohol compounds which can be chemically converted into electrochemical cells to produce current flow between electrodes (paragraph 0008,0012).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Liu et al. with operating the fuel cell at ambient temperatures in the range of plus 5 degrees Celsius to plus 40 degrees Celsius for the purpose of providing an inexpensive dispensing apparatus that uses alcohol compounds which can be chemically converted into electrochemical cells to produce current flow between electrodes (paragraph 0008,0012).
Kambara teaches the fuel cell comprises a membrane electrode assembly, the membrane electrode assembly comprising a layered assembly of an anode gas diffusion layer, an anode catalyst layer including the anode catalyst, the membrane, a cathode catalyst layer including the cathode catalyst, and a cathode gas diffusion layer in that order, and the membrane electrode assembly is between a cathode current collector on the cathode side of the membrane and an anode current collector on the anode side of the membrane (figure 5) for the purpose of providing a fuel cell capable of maintain high power generation performance even in the case of change in the external environment (paragraph 0033).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Liu et al. with the fuel cell comprises a membrane electrode assembly, the membrane electrode assembly comprising a layered assembly of an anode gas diffusion layer, an anode catalyst layer including the anode catalyst, the membrane, a cathode catalyst layer including the cathode catalyst, and a cathode gas diffusion layer in that order, and the membrane electrode assembly is between a cathode current collector on the cathode side of the membrane and an anode current collector on the anode side of the membrane for the purpose of providing
a fuel cell capable of maintain high power generation performance even in the case of change in the external environment (paragraph 0033).
	Liu fail to disclose the cathode diffusion layer open to the atmosphere, the oxygen from the atmospheric air passing through the cathode diffusion layer to the cathode catalyst layer into contact with the cathode catalyst.
Ophardt teaches the cathode diffusion layer open to the atmosphere, the oxygen from the atmospheric air passing through the cathode diffusion layer to the cathode catalyst layer into contact with the cathode catalyst, for the purpose of permitting water created at the cathode to exit the cathode (paragraph 0058).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide the cathode diffusion layer open to the atmosphere, the oxygen from the atmospheric air passing through the cathode diffusion layer to the cathode catalyst layer into contact with the cathode catalyst, for the purpose of permitting water created at the cathode to exit the cathode (paragraph 0058).
Liu et al. discloses that the acetone is a product in the partial oxidation reaction that is carried out in the anode catalyzed by the anode catalyst, therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide the acetone at the anode catalyst passing through the anode catalyst layer to the anode side of the membrane, through the membrane from the anode side of the membrane to the cathode side of the membrane, from the cathode side of the membrane through the cathode catalyst layer to the cathode gas diffusion layer, and through the cathode gas diffusion layer into communication with the atmosphere with the acetone evaporating into the atmosphere, the acetone at the anode catalyst passing successively through the anode catalyst layer, membrane, and the cathode gas diffusion layer into communication with the atmosphere with the acetone evaporating into the atmosphere for the purpose of provide optimal results in absence of unexpected results.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fail to teach or suggest wherein the liquid fuel having of 65% to 75% by volume isopropanol, and 35% to 25% by volume water.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/           Primary Examiner, Art Unit 1724